Citation Nr: 1507988	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as a helpless child of the deceased Veteran for the purposes of entitlement to VA death benefits, to include dependency and indemnity compensation, death pension benefits, and accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The deceased had recognized guerrilla service during August 1944 to December 1945.  He died in October 1985.  The appellant is his surviving daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO). 


REMAND

Additional development is required before the issue on appeal can be adjudicated.  VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  38 C.F.R. § 3.159(b), (c)(1) (2014).  Further action must be taken to meet the duty to assist in this case.  

Regarding the claim of whether the appellant is entitled to recognition as a helpless child of the deceased Veteran for the purposes of entitlement to VA death benefits, to include dependency and indemnity compensation, death pension benefits, and accrued benefits, the appellant has not been furnished with legally compliant notice.  
38 U.S.C.A. §§ 5103, 5103A (West 2014).  Therefore, on remand, the appellant must be provided with such notice.    

Accordingly, the case is remanded for the following actions:

1.  The appellant must be provided the correct notice with regard to the claim currently on appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2014).  

2.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence related to her claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

